DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 5/4/2022 is acknowledged. As such, claims 6-8 are withdrawn as they pertain to the non-elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enjolras (US 4328827).

Regarding claim 1, Enjolras (FIG) discloses “A valve, comprising:
a valve housing body (1) extending along a central longitudinal axis X (vertical axis) between a first end (bottom) and a second end (top), said valve housing comprising:
a first chamber (10) at said first end comprising a gas inlet (bottom opening) for receiving a gas (receives fluid and therefore capable of receiving gas; “gas” as the fluid interpreted as intended use); and 
a second chamber (interior of 1 where 6 resides) at said second end having a plug (6) provided at said second end, and an inter-chamber passageway (interior of 1 where 3 resides) connecting said first chamber to said second chamber (see FIG);
a gas outlet (8) provided in said inter-chamber passageway; and
a piston (3, 15) provided in said inter-chamber passageway, said piston being movable between a first position (FIG) wherein said outlet is blocked by said piston and a second position (3 moves upward from FIG position, opening 10 to 8) wherein said outlet is not blocked by said piston (3 moves away from 8 by moving upward);
wherein said plug (6) has a ventilation passageway (20) extending therethrough; and
wherein said valve further comprises a bypass channel (hole in 15) configured to fluidly connect the first chamber to said second chamber (see FIG, connects chamber when 12 moves upward); and wherein said bypass channel (hole in 15) and said ventilation passageway (20) are not aligned with each other (accomplished by 15 opening being off-center).”

Regarding claim 2, Enjolras (FIG) discloses ‘wherein an outer diameter of said piston is substantially equal to an inner diameter of said inter-chamber passageway (see FIG, diameters between 3 and interior of 1 are equal at 4 and around 12).”

Regarding claim 3, Enjolras (FIG) discloses “wherein said bypass channel extends through said piston (see FIG).”

Regarding claim 4, Enjolras (FIG) discloses “wherein said bypass channel (opening in 15) extends parallel to the longitudinal axis of the valve (see FIG).”

Regarding claim 5, Enjolras (FIG) discloses “wherein said bypass channel (opening in 15) extends eccentrically through the piston (understood to be eccentric as it is off-center, like the applicant).”

Regarding claim 12, Enjolras (FIG) discloses “wherein the outlet port is in fluid communication with an inflatable device.”
	It is set forth that “in fluid communication with an inflatable device” is a statement of intended use and not given patentable weight. Rather the element merely needs to be capable of performing the claimed function. See MPEP 2114). In this case, Enjolras is seen to be capable of supplying a desired fluid to a desired destination via outlet 8.

Regarding claim 13, Enjolras (FIG) discloses “wherein said inter-chamber passageway (interior of 1 at 8, 3) has a smaller diameter than the second chamber (inner diameter at 6 is larger than any inner diameter at 3, 8).”

Regarding claim 14, Enjolras (FIG) discloses “wherein said piston extends between a first end (bottom end of 3) that is in communication with said first chamber (see FIG) and a second end (top end) that is in communication with said second chamber (see FIG); and
wherein said piston has a greater outer diameter at said second end than at said first end (see FIG), and wherein the outer diameter of said piston at said second end is greater than the inner diameter of said inter-chamber passageway (top side diameter is larger than tapered diameter of 1 at 8).”


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, closest prior art of record Enjolras is silent regarding “and wherein the piston is held in said first position by a blocking means being in contact with said second end of the piston.”
This isolated feature is taught by Davis (US 3266668) (FIG 4 element 25), Hintzman et al (US 6321770) (FIG 8 element 68) and Athanassiu (US 4674526) (FIG 2 element 84). However, none of these references discloses the entirety of claim 1. Of these three, closest reference Athanassiu has two inlets and only one outlet, contrary to the claimed single inlet and two outlets.
	Furthermore, it would not be obvious to modify Enjolras with any of the teaching references, as it would alter the fundamental operation of Enjolras and require undue hindsight reasoning.
Claims 10-11 are also allowable by virtue of their dependency on claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Columbo (US 7011232) and Hibino et al (US 7931452).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753